Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Supplemental Amendment dated April 8, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
Applicant's election with partial traverse of Group I, claims 1-10, in the reply filed on April 8, 2021 is acknowledged.  The traversal is on the ground(s) that that the additional limitations in claims 16 and 17 do not make these claims a different invention for restriction purposes.  This is not found persuasive because the aqueous bath compositions recited in claims 1 and 16-17 have different designs, and thus, the methods have different modes of operation.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 11-19 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b).

Claim Rejections - 35 USC § 102/103

	Claim(s) 11 and 13-15 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tomaszewski (US Patent No. 4,477,318).
	The rejection of claims 11 and 13-15 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tomaszewski has been withdrawn in view of Applicant’s corrected election.

Claim Rejections - 35 USC § 103
Claim 12 has been rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski (US Patent No. 4,477,318) as applied to claims 11 and 13-15 above.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Tomaszewski as applied to claims 11 and 13-15 above has been withdrawn in view of Applicant’s corrected election.

Response to Amendment
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1
	line 2, a -- : -- (colon) should be inserted after the word “steps”.

	line 4, a -- : -- (colon) should be inserted after the word “comprises”.


	line 14, the word -- and -- should be inserted after the word “cathode,”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tomaszewski et al. (US Patent No. 4,466,865).
Regarding claim 1, Tomaszewski teaches a controlled method for depositing a chromium or chromium alloy layer on at least one substrate (= the electrodeposition of chromium on a conductive substrate) [col. 2, lines 40-41], the method comprising the steps:
(a) providing an aqueous deposition bath (= employing an aqueous acidic electrolyte) [col. 2, line 42], wherein the bath comprises:
- trivalent chromium ions (= such trivalent chromium electrolytes contain as their essential ingredients, trivalent chromium ions) [col. 4, line 10-11], 
- bromide ions (= the presence of halide ions in the bath of which chloride and bromide ions are preferred) [col. 5, lines 15-17], 
- alkali metal cations (= it is preferred to further incorporate in the electrolyte controlled amounts of conductivity salts which typically comprise salts of alkali metal) [col. 4, lines 49-51] in a total amount of 0 mol/L to 1 mol/L, based on the total volume of the deposition bath (= such conductivity salts or mixtures thereof are usually employed in amounts up to about 300 g/l or higher) [col. 4, line 68 to col. 5, line 4], and the bath has 

- a target pH within the range from 4.1 to 7.0 (= a pH of from about 2.5 up to about 5.5) [col. 6, lines 8-9], 
(b) providing the at least one substrate and at least one anode (= one or a plurality of anodes are immersed in the electrolyte) [col. 6, lines 34-35],
(c) immersing the at least one substrate in the aqueous deposition bath and applying an electrical direct current (= in the practice of the process, a conductive substrate or work piece to be chromium plated is immersed in the electrolyte and is cathodically charged) [col. 6, lines 51-53] such that the chromium or chromium alloy layer is deposited on the substrate, the substrate being the cathode (= current is passed between the anode and conductive work piece for a period of time sufficient to deposit a chromium electroplate on the substrate of the desired characteristics and thickness) [col. 6, lines 56-60], wherein during or after step (c) the pH of the deposition bath is lower than the target pH, 
(d) adding NH4OH and/or NH3 during or after step (c) to the deposition bath such that the target pH of the deposition bath is recovered (= during the use of the plating solution, the electrolyte has a tendency to become more acidic and appropriate pH adjustments are effected by the addition of alkali metal and ammonium hydroxides and carbonates of which the ammonium salts are preferred) [col. 6, lines 16-22].
	Regarding claim 2, Tomaszewski teaches wherein the total amount of alkali metal cations (= it is preferred to further incorporate in the electrolyte controlled amounts of conductivity salts which typically comprise salts of alkali metal) [col. 4, lines 49-51] in the deposition bath is in the range from 0 mol/L to 0.8 mol/L, based on the total volume of the 

deposition bath (= such conductivity salts or mixtures thereof are usually employed in amounts up to about 300 g/l or higher) [col. 4, line 68 to col. 5, line 4].
Regarding claim 3, Tomaszewski teaches wherein the method is a continuous method (= the invention is based on a discovery whereby efficient and continuous electrodeposition of commercially satisfactory chromium platings can be attained) [col. 1, lines 56-59].
	Regarding claim 4, Tomaszewski teaches wherein the target pH is within the range from 4.5 to 6.5 (= a pH of from about 2.5 up to about 5.5) [col. 6, lines 8-9].
	Regarding claim 5, Tomaszewski teaches wherein the aqueous deposition bath does not contain sulfur containing compounds with Page 3 of 8a sulfur atom having an oxidation number below +6 and does not contain boron containing compounds (= the process is applicable to any one of a variety of trivalent chromium electrolytes containing as their essential constituents, trivalent chromium ions, a complexing agent present in an amount sufficient to maintain the trivalent 
chromium ions in solution, and hydrogen ions to provide an acidic pH) [col. 2, lines 29-35].
Regarding claim 6, the method of Tomaszewski differs from the instant invention because Tomaszewski does not disclose wherein the layer deposited in step (c) is amorphous, determined by x-ray diffraction.  
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Tomaszewski teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected 
to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 

182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	Regarding claim 7, Tomaszewski teaches wherein in step (c) the chromium or chromium alloy layer is directly deposited onto the at least one substrate (= the electrolyte can be employed to plate chromium on conventional ferrous or nickel substrates and on stainless steel as well as nonferrous substrates such as aluminum and zinc) [col. 6, lines 36-39], or the at least one substrate defined in step (b) additionally comprises a nickel or nickel alloy layer and in step (c) the chromium or chromium alloy layer is deposited thereon (= the conductive substrate, prior to chromium plating, is normally subjected to conventional pretreatments and preferably is provided with one or a plurality of nickel platings over which the chromium plating is applied) [col. 2, lines 53-57].
	Regarding claim 10, Tomaszewski teaches wherein the at least one substrate and the at least one anode are present in the aqueous deposition bath such that the trivalent chromium ions are in contact with the at least one anode (= one or a plurality of anodes are immersed in the electrolyte) [col. 6, lines 54-55].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having 

ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).

Claim Rejections - 35 USC § 103
I.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski et al. (US Patent No. 4,466,865) as applied to claims 1-7 and 10 above, and further in view of Dal Ziliio et al. (US Patent Application Publication No. 2017/0009361 A1).
	Tomaszewski is as applied above and incorporated herein.
Regarding claim 8, the method of Tomaszewski differs from the instant invention because Tomaszewski does not disclose wherein the average layer thickness of the chromium or chromium alloy layer deposited in step (c) is 1.0 µm or more.
Tomaszewski teaches that current is passed between the anode and conductive work piece for a period of time sufficient to deposit a chromium electroplate on the substrate of the desired characteristics and thickness (col. 6, lines 56-60).
Ziliio teaches electrodepositing chromium (page 1, [0001]). As the layers are provided with thickness of 10 to 400 µm the layers can be used for high wear and/or corrosion resistance applications (page 1, [0020]).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the average layer thickness of the chromium or chromium alloy layer deposited in step (c) described by Tomaszewski with wherein the average layer thickness of the chromium or chromium alloy layer deposited in step (c) is 1.0 µm or more because chromium layers having a thickness of 10 to 400 µm are used for high wear and/or corrosion resistance applications.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

II.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski et al. (US Patent No. 4,466,865) as applied to claims 1-7 and 10 above, and further in view of Takahashi (US Patent Application Publication No. 2008/0274373 A1).
	Tomaszewski is as applied above and incorporated herein.
Regarding claim 9, the method of Tomaszewski differs from the instant invention because Tomaszewski does not disclose wherein the layer deposited in step (c) has an average surface roughness Ra of 0.6 µm or less, based on an average layer thickness of at least 20 µm.
The invention as a whole would have been obvious to one having ordinary skill in the art 
before the effective filing date of the claimed invention because Tomaszewski teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 

2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 
182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Furthermore, Tomaszewski teaches that current is passed between the anode and conductive work piece for a period of time sufficient to deposit a chromium electroplate on the substrate of the desired characteristics and thickness (col. 6, lines 56-60).
	Takahashi teaches chromium plating (page 8, [0117]).
The chromium plating layer after the plating has a surface roughness (Ra) of about 1 µm or less, and preferably a surface roughness of 0.2 µm or less. Therefore, after the plating, the chromium plating layer has sufficient luster, without the need to particularly finish up the surface (page 10, [0135]).

	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layer deposited in step (c) described by Tomaszewski with wherein the layer deposited in step (c) has an average surface roughness Ra of 0.6 µm or less, based on an average layer thickness of at least 20 µm because chromium plating layers after the plating having a surface roughness (Ra) of about 1 µm or less has sufficient luster, without the need to particularly finish up the surface.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        April 18, 2021